DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments filed on 29 January 2021.
Claims 1, 5-7, 11-13, 17, and 18 have been amended.
Claims 1-20 are currently pending and have been examined.

Response to Amendment
Applicant’s amendments are insufficient to overcome a 101 rejection.  This rejection is respectfully maintained and updated below as necessitated by the amendments to the claims.
Applicant’s amendments are sufficient to overcome the 103 rejections previously raised.   Those rejections are respectfully withdrawn.  The prior art of record does not teach or suggest a non-obvious combination where a plurality of task agendas are generated so that for each agenda a task performance utility is generated as well as an agent satisfaction utility that is a linear combination of features including weights for a time decay, agent requested time off, work day start time and stop time, and preferred task, such that a desired schedule is obtained and a generated schedule is adopted so that a deviation between an amount of time the generated schedule requires an agent to work and the time they indicate as preferable to 

Response to Arguments
Applicant’s arguments filed on 29 January 2021 have been fully considered but are not persuasive.
Regarding the 101, applicant argues that the amendments reciting that the methodology is done automatically makes the claims patent eligible.  Examiner respectfully disagrees.  Merely reciting that the claim limitations are done automatically simply sets forth that the limitations are being done “by a computer” and does not set forth or illustrate any meaningful implementation of the otherwise abstract concepts beyond generally linking the use of the judicial exception to a generically recited computer, which is not sufficient for eligibility.
Applicant further argues that the weighted functions and generation of utilities could not be done in the mind.  Examiner respectfully disagrees.  The ability to calculate weighted functions in a linear combination as well as a specific time based deviation or difference are considered mathematical functions merely executed “by a computer”.  Making observations and evaluations of data mentally or with the assistance of pen and paper does not take the limitations out of the mental processes grouping.
The 101 rejections are respectfully maintained and updated below as necessitated by the amendments to the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The independent claims recite generating agendas, generating a task performance utility, generating an agent satisfaction utility that is a linear combination of feature modified by weights, obtaining a desired schedule, generating a schedule, generating a measure of deviation between the time required in the generated schedule and the desired schedule indications of when a user does not want to work, receiving feature weights, generating a hypothetic task, determining an aggregate utility, selecting an agenda, and assigning a set of tasks.  

This judicial exception is not integrated into a practical application.  The claims recite a computer that automatically performs method steps, storage devices, and engines that apply the exceptions and receive an actual task.  The receiving and obtaining steps are recited at a high level of generality, recite no additional elements that perform the functions and amount to mere data gathering, 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B and does not provide an inventive concept.
For the receiving/obtaining steps that was considered extra solution activity in Step 2A, these have been re-evaluated in Step 2B and determined to be well-understood, routine, and conventional activity in the field.  The specification does not provide any indication that the computer is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions in MPEP 2106.05(d) indicate that mere collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner, as it is here. 
Dependent claims 2-6, 8-12 and 14-20 include all of the limitations of the independent claims and therefore recite the same abstract idea.  Additional 
For these reasons, Claims 1-20 are not considered to be patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hayler et al. (US 8,005,701) Generating a Work Schedule, specifically a work schedule is optimized for parameters that can increase worker satisfaction.
MacClellan (US 2006/0259472) Automated Factor Work Analyzer, specifically 
Fletcher et al. (US 2014/0122143) Optimizing Resource Assignment, specifically taking into account workforce preference satisfaction criteria when evaluating assignments.
LaJoie et al. (US 2008/0319822) Creating and Trading Schedules, specifically enabling employee preferences to be considered along with different criteria to improve job satisfaction.
Fisher et al. (US 8,452,630) Scheduling Workers, specifically deriving optimal sets of work schedules that take into account employee satisfaction.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                
/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623